



EXHIBIT 10.1
CONFIDENTIALITY, NON-SOLICITATION and
NON-COMPETITION AGREEMENT


This Agreement is made as of March 7, 2013 by and between EQT Corporation, a
Pennsylvania corporation (EQT Corporation and its subsidiary companies are
hereinafter collectively referred to as the “Company”), and BRIAN PIETRANDREA
(the “Employee”).


WITNESSETH:


WHEREAS, during the course of Employee’s employment with the Company, the
Company has imparted and will continue to impart to Employee proprietary and/or
confidential information and/or trade secrets of the Company; and


WHEREAS, the Company desires to secure the continuing services of Employee in
his Director of Partnership Accounting position; and


WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain certain confidentiality, non-competition and
non-solicitation covenants from the Employee and Employee desires to agree to
such covenants in exchange for a grant of performance restricted stock (which
will be subject to the terms and conditions of the 2009 EQT Corporation
Long-Term Incentive Plan, the 2013 Value Driver Program, the 2013 Executive
Performance Incentive Program and the applicable Participant Award Agreements)
which will be issued upon execution of this Agreement or shortly thereafter and
the Company’s promise herein to pay certain severance benefits to Employee
(subject to the provisions of Section 3 below) in the event that Employee’s
employment with the Company is terminated without Cause as defined below; and


WHEREAS, in order to accomplish the foregoing objectives, the Company and the
Employee desire enter into this Agreement which, among other things, reflects
the parties’ best efforts to comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, (the “Code”) to the benefit of the
Employee; and


WHEREAS, the Employee is willing to enter into this Agreement, which contains,
among other things, specific confidentiality, non-competition and
non-solicitation agreements, in consideration of the foregoing; and


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:


1.    Restrictions on Competition and Solicitation. While the Employee is
employed by the Company and for a period of six (6) months after the date of
Employee’s termination of employment with the Company for any reason Employee
will not, directly or indirectly, expressly or tacitly, for himself or on behalf
of any entity conducting business anywhere in the Restricted Territory (as
defined below): (i) act as an officer, manager, advisor, executive, shareholder,
or consultant to any business in which his duties at or for such business
include oversight of or actual involvement in providing services which are
competitive with the services or products being provided or which are being
produced or developed by the Company, or were under investigation by the Company
within the last two (2) years prior to the end of Employee’s employment with the
Company, (ii) recruit investors on behalf of an entity which engages in
activities which are competitive with the services or products being provided or
which are being produced or developed by the Company, or were under
investigation by the Company within the last two





--------------------------------------------------------------------------------





(2) years prior to the end of Employee’s employment with the Company, or (iii)
become employed by such an entity in any capacity which would require Employee
to carry out, in whole or in part, the duties Employee has performed for the
Company which are competitive with the services or products being provided or
which are being produced or developed by the Company, or were under active
investigation by the Company within the last two (2) years prior to the end of
Employee’s employment with the Company. Notwithstanding the foregoing, the
Employee may purchase or otherwise acquire up to (but not more than) 1% of any
class of securities of any enterprise (but without otherwise participating in
the activities of such enterprise) if such securities are listed on any national
or regional securities exchange or have been registered under Section 12(g) of
the Securities Exchange Act of 1934. This covenant shall apply to any services,
products or businesses under investigation by the Company within the last two
(2) years prior to the end of Employee’s employment with the Company only to the
extent that the Employee acquired or was privy to confidential information
regarding such services, products or businesses. Employee acknowledges that this
restriction will prevent the Employee from acting in any of the foregoing
capacities for any competing entity operating or conducting business within the
Restricted Territory and that this scope is reasonable in light of the business
of the Company.


Restricted Territory shall mean (i) any states in which the Company has a
regulated-utility operation, which may change from time to time, but as of the
effective date of this Agreement are Pennsylvania, West Virginia and Kentucky;
or (ii) any states in which the Company owns, operates or has contractual rights
to purchase natural gas-related assets (other than commodity trading rights),
including but not limited to, storage facilities, interstate pipelines,
intrastate pipelines, intrastate distribution facilities, liquefied natural gas
facilities, propane-air facilities or other peaking facilities, and/or
processing or fractionation facilities; or (iii) any state in which the Company
owns proved, developed and/or undeveloped natural gas and/or oil reserves and/or
conducts natural gas or oil exploration and production activities of any kind;
or (iv) any state investigated by the Company as a possible jurisdiction in
which to conduct any of the business activities described in subparagraphs (i)
through (iii) above within the last two (2) years prior to the end of Employee’s
employment with the Company.


Employee agrees that for a period of six (6) months following the termination of
Employee’s employment with the Company for any reason, including without
limitation termination for cause or without cause, Employee shall not, directly
or indirectly, solicit the business of, or do business with: (i) any customer
that Employee approached, solicited or accepted business from on behalf of the
Company, and/or was provided confidential or proprietary information about while
employed by the Company within the one (1) year period preceding Employee’s
separation from the Company; and (ii) any prospective customer of the Company
who was identified to or by the Employee and/or who Employee was provided
confidential or proprietary information about while employed by the Company
within the one (1) year period preceding Employee’s separation from the Company,
for purposes of marketing, selling and/or attempting to market or sell products
and services which are the same as or similar to any product or service the
Company offers within the last two (2) years prior to the end of Employee’s
employment with the Company, and/or, which are the same as or similar to any
product or service the Company has in process over the last two (2) years prior
to the end of Employee’s employment with the Company to be offered in the
future.


While Employee is employed by the Company and for a period of six (6) months
after the date of Employee’s termination of employment with the Company for any
reason, Employee shall not (directly or indirectly) on his own behalf or on
behalf of any other person or entity solicit or induce, or cause any other
person or entity to solicit or induce, or attempt to solicit or induce, any
employee or consultant to leave the employ of or engagement by the Company or
its successors, assigns or affiliates, or to violate the terms of their
contracts with the Company.





--------------------------------------------------------------------------------







2.    Confidentiality of Information and Nondisclosure. The Employee
acknowledges and agrees that his employment by the Company necessarily involves
his knowledge of and access to confidential and proprietary information
pertaining to the business of the Company and its subsidiaries. Accordingly, the
Employee agrees that at all times during the term of this Agreement and for as
long as the information remains confidential after the termination of the
Employee’s employment, he will not, directly or indirectly, without the express
written authority of the Company, unless directed by applicable legal authority
having jurisdiction over the Employee, disclose to or use, or knowingly permit
to be so disclosed or used, for the benefit of himself, any person, corporation
or other entity other than the Company and its subsidiaries, (i) any information
concerning any financial matters, customer relationships, competitive status,
supplier matters, internal organizational matters, current or future plans, or
other business affairs of or relating to the Company and its subsidiaries, (ii)
any management, operational, trade, technical or other secrets or any other
proprietary information or other data of the Company or its subsidiaries, or
(iii) any other information related to the Company or its subsidiaries which has
not been published and is not generally known outside of the Company. The
Employee acknowledges that all of the foregoing, constitutes confidential and
proprietary information, which is the exclusive property of the Company.
    
3.    Severance Benefit. If the Employee’s employment is terminated by the
Company for any reason other than Cause (as defined below), the Company shall
continue to pay the Employee his base salary in effect at the time of such
termination for a period of six (6) months from the date thereof. In addition,
if Employee elects benefits under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), the Company will pay the employer’s share of the premiums
for Employee’s health insurance coverage under the Company’s health insurance
plan for a period of six (6) months after his termination. Such salary and
health insurance continuation shall be in lieu of any payments and/or benefits
to which the Employee would otherwise be entitled under the EQT Corporation
Severance Pay Plan. If Employee wishes to continue COBRA coverage thereafter, he
may do so at his own expense for the remainder of the COBRA period as provided
by law. The Company’s obligation to provide such continuing salary and health
insurance benefits shall be contingent upon the following:
        
(a)
Employee’s execution of a release of claims substantially similar in form and
substance to the one attached hereto as Appendix A; and

(b)
Employee’s compliance with his obligations hereunder, including, but not limited
to, Employee’s obligations set forth in Sections 1 and 2.



Solely for purposes of this Agreement, “Cause” shall include: (i) the conviction
of a felony, a crime of moral turpitude or fraud or having committed fraud,
misappropriation or embezzlement in connection with the performance of his
duties hereunder, (ii) willful and repeated failures to substantially perform
his assigned duties; or (iii) a violation of any provision of this Agreement or
express significant policies of the Company.


The base salary shall be paid on regularly scheduled payroll dates each month
commencing in the month following the Employee’s separation from service;
provided, however, if the Employee is a “specified employee” under Section 409A
at the time of separation from service, then no payments may be made until the
first day following the six-month anniversary of his separation from service
and, to the extent otherwise payable during such six-month period, shall be
accumulated and paid on such date. The term “separation from service”, when used
herein, shall be construed consistent with Section 409A.







--------------------------------------------------------------------------------





4.    Authorization to Modify Restrictions. The provisions of this Agreement are
severable. To the extent that any provision of this Agreement is deemed
unenforceable in any court of law the parties intend that such provision be
construed by such court in a manner to make it enforceable.


5.    Reasonable and Necessary Agreement. The Employee acknowledges and agrees
that: (i) this Agreement is necessary for the protection of the legitimate
business interests of the Company; (ii) the restrictions contained in this
Agreement are reasonable; (iii) the Employee has no intention of competing with
the Company within the limitations set forth above; (iv) the Employee
acknowledges and warrants that Employee believes that Employee will be fully
able to earn an adequate livelihood for Employee and Employee’s dependents if
the covenant not to compete contained in this Agreement is enforced against the
Employee; and (v) the Employee has received adequate and valuable consideration
for entering into this Agreement.


6.    Injunctive Relief and Attorneys’ Fees. The Employee stipulates and agrees
that any breach of this Agreement by the Employee will result in immediate and
irreparable harm to the Company, the amount of which will be extremely difficult
to ascertain, and that the Company could not be reasonably or adequately
compensated by damages in an action at law. For these reasons, the Company shall
have the right, without objection from the Employee, to obtain such preliminary,
temporary or permanent mandatory or restraining injunctions, orders or decrees
as may be necessary to protect the Company against, or on account of, any breach
by the Employee of the provisions of Sections 1 and 2 hereof. In the event the
Company obtains any such injunction, order, decree or other relief, in law or in
equity, (i) the duration of any violation of Section 1 shall be added to the six
(6) month restricted period specified in Section 1, and (ii) the Employee shall
be responsible for reimbursing the Company for all costs associated with
obtaining the relief, including reasonable attorneys’ fees and expenses and
costs of suit. Such right to equitable relief is in addition to the remedies the
Company may have to protect its rights at law, in equity or otherwise.


7.    Binding Agreement. This Agreement (including the covenants contained in
Sections 1 and 2) shall be binding upon and inure to the benefit of the
successors and assigns of the Company.


8.    Governing Law/Consent to Jurisdiction and Venue. This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania. For the purpose of any suit, action or proceeding arising out of
or relating to this Agreement, Employee irrevocably consents and submits to the
jurisdiction and venue of any state or federal court located in Allegheny
County, Pennsylvania. Employee agrees that service of the summons and complaint
and all other process which may be served in any such suit, action or proceeding
may be effected by mailing by registered mail a copy of such process to Employee
at the address set forth below (or such other address as Employee shall provide
to Company in writing). Employee irrevocably waives any objection which he may
now or hereafter has to the venue of any such suit, action or proceeding brought
in such court and any claim that such suit, action or proceeding brought in such
court has been brought in an inconvenient forum and agrees that service of
process in accordance with this Section will be deemed in every respect
effective and valid personal service of process upon Employee. Nothing in this
Agreement will be construed to prohibit service of process by any other method
permitted by law. The provisions of this Section will not limit or otherwise
affect the right of the Company to institute and conduct an action in any other
appropriate manner, jurisdiction or court. The Employee agrees that final
judgment in such suit, action or proceeding will be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other
manner provided by law.







--------------------------------------------------------------------------------





9.     Termination. The Company may terminate this Agreement by giving six (6)
months’ prior written notice to the Employee; provided that all provisions of
this Agreement shall apply if any event specified in Section 3 occurs prior to
the expiration of such six (6) month period.


10.    Employment at Will. Employee shall be employed at-will and for no
definite term. This means that either party may terminate the employment
relationship at any time for any or no reason.


11.    Arbitration of Employment Claims. In the event that Employee does not
execute a release of all claims pursuant to Section 3(a) above, any dispute
arising out of or relating to Employee’s employment or termination of employment
with the Company shall be resolved by the sole and exclusive means of binding
arbitration in accordance with the terms of the EQT Corporation Alternative
Dispute Resolution Program (the “ADR Program”) pursuant to the Alternative
Dispute Resolution Agreement (“ADR Agreement”) executed by Employee, attached
hereto as Appendix B, and incorporated by reference into this Agreement as if
fully set forth herein. Consistent with the provisions ADR Program and the ADR
Agreement, the parties further agree that any dispute arising out of or relating
to their obligations under this Agreement itself, including but not limited to
the Company’s obligations under Section 3 and Employee’s obligations under
Sections 1 and 2 above, shall not be subject to binding arbitration under the
ADR Program.
    
12.     Entire Agreement. This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, with the exception of the
ADR Agreement attached hereto as Appendix B. This Agreement may not be changed,
amended, or modified, except by a written instrument signed by the parties;
provided, however, that the Company may amend this Agreement from time to time
without Employee’s consent to the extent deemed necessary or appropriate, in its
sole discretion, to effect compliance with Section 409A of the Code, including
regulations and interpretations thereunder, which amendments may result in a
reduction of benefits provided hereunder and/or other unfavorable changes to
Employee.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his hand,
all as of the day and year first above written.




ATTEST:                    EQT CORPORATION:




_________________________________    By: __/s/ Charlene Petrelli
__________________


WITNESS:                    EMPLOYEE:




_________________________________    ____/s/Brian
Pietrandrea____________________


Address:     


APPENDIX A


AGREEMENT AND RELEASE







--------------------------------------------------------------------------------





This Agreement and Release (“Agreement”), is entered into between <EMPLOYEE
NAME> (“Employee”) and <EMPLOYER> (including its predecessors, parent
corporations, subsidiaries, and affiliates, collectively, “EQT”).


WHEREAS, Employee’s employment with the Company terminated on <EFFECTIVE DATE OR
UPON EVENT>;


WHEREAS, Employee and EQT have agreed that Employee is entitled to receive
certain benefits upon termination of employment in exchange for, among other
things, a general release; and


WHEREAS, the parties desire to fully and finally resolve and settle all issues
arising out of the employment relationship and the termination of that
relationship.


NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, covenants and agreements of the parties, as expressly set
forth in this Agreement, the parties, intending to be legally bound, agree as
follows:


1.    Employee understands that, effective <EFFECTIVE DATE>, his/her employment
with EQT is terminated. Employee agrees that he/she will not apply for nor seek
reemployment or reinstatement to employment with EQT now or ever in the future
and that EQT will never be obligated to employ or reemploy him/her.


2.    Employee acknowledges and agrees that the obligations in the Employment
Agreement executed by him/her on <DATE>, (a copy of which is attached hereto as
Appendix A) shall continue after the termination of his/her employment pursuant
to the terms of that agreement. Those obligations and commitments include
paragraphs 1, 2, 5, 6, 7, 8, 11 and 12. Additionally, Employee hereby reaffirms
the reasonableness and necessity for the aforementioned obligations contained in
the Employment Agreement.


3.     Upon execution of this Agreement and expiration of the revocation period
set forth in Paragraph 11 below, EQT will continue to pay Employee his/her
current base salary for a period of <SEVERANCE LENGTH> months following his/her
termination from employment. These salary continuation payments will be made on
EQT’s regularly scheduled payroll dates for <NUMBER> payroll periods beginning
on or about <START DATE> and concluding on or about <END DATE>. In addition, if
Employee elects COBRA, the Company will pay the employer’s share of the premiums
for Employee’s medical, dental and vision coverage in accordance with his /her
current selected coverage for a period of <BENEFITS CONTINUATION> months
following his/her termination from employment beginning on <START END> and
concluding on <END DATE>. Employee’s usual contributory cost for these benefits
will be deducted from his/her salary continuation payments. Employee
acknowledges and agrees that: (i) the payments and benefits identified in this
Paragraph 3 are being made or offered pursuant to the Employee’s Employment
Agreement; (ii) pursuant to his/her Employment Agreement the payments and
benefits identified in this Paragraph 3 are in lieu of any payments or benefits
under the EQT Corporation Severance Pay Plan; and (iii) absent his/her execution
of this Agreement, he/she would not be entitled to receive the payments or
benefits identified herein.


4.    Employee hereby voluntarily, irrevocably and unconditionally remises,
releases and forever discharges EQT and all of its past, present and future
officers, directors, agents, employees and shareholders, as well as the heirs,
successors or assigns of any of such persons or entities (severally and
collectively called “Releasees”), jointly and individually, from any and all
claims, demands, issues, or causes of action arising out of, or in any way
related to Employee’s employment with Releasees and/or





--------------------------------------------------------------------------------





his/her separation from employment with Releasees, whether asserted by him/her
or on his/her behalf by any person or entity. This release includes, but is not
limited to, claims for back pay, front pay, compensatory damages, liquidated
damages, punitive damages, fringe benefits, reinstatement, attorneys’ fees,
interest, costs and/or remedies or relief of any sort whatsoever under any
possible legal, equitable, tort, contract or statutory theory, including, but
not limited to, any claims arising under Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act of 1967, as amended,
the Americans with Disabilities Act of 1990, as amended, the Older Workers
Benefit Protection Act, the Family Medical Leave Act, the Pennsylvania Human
Relations Act, as amended, and any other federal, state and local statutes,
ordinances, executive orders or regulations prohibiting discrimination in
employment, under theories of unjust dismissal or wrongful discharge, under
theories of breach of contract or fiduciary duty or under theories based on any
intentional or negligent tort which Employee has or may have, whether now known
or unknown and of whatever kind or nature against Releasees, which arose on or
before the date Employee signs this Agreement. Employee also hereby releases all
Releasees from any and all claims for the fees, costs, expenses and interest of
any and all attorneys who now represent or who have at any time represented
Employee in connection with this Agreement and/or in connection with any of the
matters released in this Agreement.


5.    Employee hereby represents and warrants that there are no actions or
claims of Employee now pending against any of the Releasees in any court of the
United States or any State thereof based upon any acts or events arising out of
or related to his/her employment with Releasees or his/her separation from
employment with Releasees. Notwithstanding any other language in this Agreement,
the parties understand that this Agreement does not prohibit Employee from
filing an administrative charge of alleged employment discrimination under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990 or the Equal Pay Act of 1963.
Employee, however, waives his/her right to monetary or other recovery should any
federal, state or local administrative agency pursue any claims on his/her
behalf arising out of or relating to his/her employment with and/or separation
from employment with any of the Releasees. This means that by signing this
Agreement, Employee will have waived any right he/she had to obtain a recovery
if an administrative agency pursues a claim against any of the Releasees based
on any actions taken by any of the Releasees up to the date of the signing of
this Agreement, and that Employee will have released the Releasees of any and
all claims of any nature arising up to the date of the signing of this
Agreement.


6.    It is also understood that the Company will not contest a claim filed by
Employee for unemployment compensation benefits following Employee’s separation
from employment with EQT.


7.    By entering into this Agreement, EQT in no way thereby admits that it or
any of the Releasees has treated Employee unlawfully or wrongfully in any way.
Neither this Agreement nor the implementation thereof shall be construed to be,
or shall be admissible in any proceedings as, evidence of any admission by EQT
or any of the Releasees of any violation of or failure to comply with any
federal, state, or local law, ordinance, agreement, rule, regulation or order.


8.    Employee acknowledges his/her continuing obligations at law, under EQT’s
policies and his/her Employment Agreement to preserve EQT’s confidential
information and to return all EQT property promptly.


9.     Employee agrees that, except as required by law, the terms and conditions
of this Agreement will be kept strictly confidential and will not be discussed,
disclosed, or revealed, directly or indirectly, to any person, corporation, or
other entity, other than to Employee’s spouse, attorney, accountant for use on
tax matters or to government taxing agencies or taxing officials. Employee also





--------------------------------------------------------------------------------





agrees not to make any negative comments to the media, or to any members of the
public regarding EQT or EQT’s officers, administrators, directors or trustees.
Employee, upon reasonable notice and at reasonable times, agrees to cooperate
with the Company in the defense of litigation and in related investigations and
preparations of any claims or actions now in existence or that may be threatened
or brought in the future relating to events or occurrences that transpired while
Employee was employed by the Company.


10.    Employee acknowledges that he/she has been given the opportunity to
consider this Agreement for <TWENTY-ONE OR FORTY-FIVE> calendar days, which is a
reasonable period of time, and that he/she has been advised to consult with an
attorney in relation thereto prior to executing it. Employee further
acknowledges that he/she has had a full and fair opportunity to consult with an
attorney, that he/she has carefully read and fully understands all of the
provisions of this Agreement, that he/she has discussed the Agreement with such
attorneys if he/she has chosen to, and that he/she is voluntarily executing and
entering into this Agreement, intending to be legally bound hereby. If Employee
signs this Agreement in less than <TWENTY-ONE OR FORTY-FIVE> calendar days,
Employee acknowledges that he/she has thereby waived his/her right to the full
<TWENTY-ONE OR FORTY-FIVE> calendar day period.


11.    For the period of seven calendar days following Employee’s execution of
this Agreement, Employee may revoke it by delivery of a written notice revoking
same within that seven-day period to the office of Robert Frankhouser, Esquire,
EQT Corporation, 625 Liberty Avenue, Suite 1700, Pittsburgh, PA, 15222. This
Agreement shall not be effective or enforceable until that seven-day revocation
period has expired, and EQT shall not be obligated to make any of the payments
or provide any of the benefits in Paragraph 3 prior to such expiration.


12.    The terms and conditions of this Agreement constitute the full and
complete understandings, agreements and arrangements of the parties, supercedes
all prior agreements (with the exception of the Alternative Dispute Resolution
Agreement executed by Employee on <DATE>) and there are no agreements,
covenants, promises or arrangements other than those set forth herein and other
than those obligations and commitments of Employee contained in the Employment
Agreement executed by Employee on <DATE> attached hereto in Appendix A (See also
paragraph 2 above). Any subsequent alteration in or variance from any term or
condition of this Agreement shall be effective only if in writing and signed by
the parties.


13.    This Agreement shall be governed by and construed in accordance with the
statutory and decisional law of the Commonwealth of Pennsylvania without regard
to conflicts of law principles. If any provision of this Agreement is determined
to be invalid or unenforceable for any reason, the remaining provisions and
portions of this Agreement - at EQT’s sole option - shall be unaffected thereby
and shall remain in full force to the fullest extent permitted by law.


14.    EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS CAREFULLY READ AND FULLY
UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT, AND THAT EMPLOYEE IS
VOLUNTARILY EXECUTING AND ENTERING INTO THIS AGREEMENT, WITH FULL KNOWLEDGE OF
ITS SIGNIFICANCE AND INTENDING TO BE LEGALLY BOUND BY IT.




IN WITNESS WHEREOF, the aforesaid parties, intending to be legally bound hereby,
have caused this Agreement to be executed on the dates set forth below.


EQT CORPORATION





--------------------------------------------------------------------------------









By: _____________________________        Date:________________________




EMPLOYEE:




_/s/ Brian Pietrandrea_________________        Date:_3/7/13__________________


APPENDIX B


ADR AGREEMENT


ALTERNATIVE DISPUTE RESOLUTION PROGRAM AGREEMENT
(INCLUDING THE ADR PROGRAM POLICY 1.16)




I, Brian Pietrandrea, have received a copy of the Equitable Resources, Inc.
(“Equitable” or “Company”) Alternative Dispute Resolution Program (“ADR
Program”). A copy of the ADR Program is attached to this Alternative Dispute
Resolution Program Agreement (“ADR Program Agreement”) as Attachment 1 and is
incorporated herein by reference. I agree as follows:


1.
I understand that it is the policy of Equitable to encourage resolution of
individual employment disputes, except those excluded by Section I.A of the ADR
Program, through a process of mandatory and binding arbitration.



2.
I understand that by signing this ADR Program Agreement, I am agreeing to submit
all Employment Disputes as defined by Section I.A of the ADR Program to final
and binding arbitration before a neutral Arbitrator.



3.
I understand that in exchange for agreeing to submit my Employment Disputes to
final and binding arbitration in accordance with the ADR Program, I will be
eligible to participate in Equitable’s Short Term Incentive Plan (“STIP”) in the
2007 calendar year, and in each year thereafter that the STIP is offered,
provided that I am otherwise eligible for the STIP in accordance with its terms.



4.
I understand that the ADR Program Agreement and the ADR Program affect the forum
in which I can file suit against Equitable, and accordingly, I have been
provided with an opportunity to seek legal advice before signing this ADR
Program Agreement.



5.
I understand that to invoke the ADR Program, I must have: (1) an Employment
Dispute (which is not excluded by the ADR Program) for which the law in that
jurisdiction provides a remedy; and (2) exhausted all administrative remedies
available for that Employment Dispute. I further understand that this ADR
Program Agreement and the ADR Program do not restrict my rights to file
administrative charges with the Equal Employment Opportunity Commission, the
National Labor Relations Board, or any other similar federal, state or local
agency; provided, however, that upon receipt of a notice of right-to-sue or
similar administrative determination that does not fully






--------------------------------------------------------------------------------





and finally dispose of the Employment Dispute, I shall arbitrate the Employment
Dispute in accordance with the ADR Program.


6.
I understand that I must file a claim under the ADR Program by the later of the
following: (1) within one year of the date on which I became aware of the
Employment Dispute; or (2) within the applicable statute of limitations provided
for that particular Employment Dispute.



7.
I understand that neither the ADR Program Agreement nor the ADR Program form a
contract of employment between Equitable and me and they in no way alter the
“at-will” status of my employment. I understand that my employment with
Equitable is at-will, which means that my employment, at the option of Equitable
or myself, can be terminated at anytime, with or without cause and with or
without notice.



BY SIGNING THIS ADR PROGRAM AGREEMENT I ACKNOWLEDGE THAT I RECEIVED, REVIEWED
AND AGREE TO THE ADR PROGRAM


Agreed:                            Date:




/s/ Brian P. Pietrandrea
                          2/14/07                                   
Employee Name                        





